19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Omar INDOOSI, Plaintiff Appellant,v.Edward W. MURRAY, Director;  T. Leonard, Sergeant;  C.J.Clay, Lieutenant;  J.K. Gregory, Sergeant;  P.A. Terrangi,Deputy Warden;  G.R. Rowlette, Regional Ombudsman;  J.A.Holland, Institutional Doctor;  N. Jones, Captain;  L.Pearson, Medical Transportation Officer;  W.H. Graves,Lieutenant;  K.O. White, Adjustment Committee Chairman;R.C. Johnson, Reporting Officer;  M. Chisholm, CorrectionalOfficer;  A.W. Moody, Sergeant;  W. Brown, OperationsOfficer;  C. Long, Sergeant;  R. Tillery, Treatment TeamChairman;  C.M. Parker, Treatment Program Supervisor;  W.A.McMillen, Law Library Supervisor;  F. Kafka, GrievanceCoordinator;  J.A. Smith, Regional Administrator;  E.Wright, Warden;  C. Purrington, Sergeant, C.O. Gibbs,Lieutenant, Defendants Appellees.
No. 93-7118.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1994.Decided April 7, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-357-R)
Omar Indoosi, appellant pro se.
Alan Katz, Office of the Atty. Gen. of Virginia, Richmond, VA;  Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Indoosi v. Murray, No. CA-92-357-R (E.D. Va.  Sept. 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. Sec. 636(c)(1) (West 1993)